141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Jill Nikoleit SCHAFFER, formerly known as Jill Nikoleit, Appellant.
No. 97-3239.
United States Court of Appeals, Eighth Circuit.
Submitted April 2, 1998.Filed April 8, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before BOWMAN, WOLLMAN, and ARNOLD, Circuit Judges.
PER CURIAM.


1
Jill Nikoleit Schaffer appeals from the district court's1 grant of summary judgment in favor of the government on its complaint seeking collection of a federally insured student loan.  After careful review of the record and the parties' submissions, we conclude that the district court's grant of summary judgment was proper.  See United States v. Hodges, 999 F.2d 341, 341-42 (8th Cir.1993) (per curiam).  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota